Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S  AMENDMENT

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2020 has been entered.
  
2.	Applicants’ amendment filed December 2, 2020 is acknowledged and has been entered.  Claims 5, 8, 10-12, 14, 15 and 17 have been canceled.    Claims 1-4, 6, 7, 9, 13, 16, 18-24, 26 and 27 have been amended.   Claims 1-4, 6, 7, 9, 13, 16 and 18-30 are now pending in the instant application.   All rejections have been withdrawn in view of Applicants’ amendment to the claims and/or comments.

3.	Claims 1-4, 6, 7, 13, and 16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-30, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on March 9, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carrie M. Stroup, 50172, on March 24, 2021.

5.	The application has been amended as follows: 
29.	(Currently Amended) A method of treatment to reduce wrinkles in a human, comprising a step[s] of administrating an effective amount of a pharmaceutical composition claimed in claim 1.

6.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Park et al (2006/0198883) does not disclose or teach a pharmaceutical composition comprising:  a botulinum neurotoxin (serotypes A, B, C, D, E, F, G and/or mixtures thereof), an anesthetic (lidocaine, mepivacaine, bupivacaine, etc) and an aqueous buffer solution (sodium phosphate, potassium phosphate, cacodylate buffer, citrate buffer, histidine buffer), wherein the anesthetic and the botulinum neurotoxin form an association complex able to enhance the shelf life of the botulinum neurotoxin to at least four weeks; wherein the botulinum neurotoxin is obtained from a source selected from a group consisting of Clostridium botulinum, E. coli, and a plurality of expression systems, 
wherein a pH of the pharmaceutical composition is about 6.8 to about 7.6; and wherein a molar ratio of the anesthetic to the aqueous buffer solution in the pharmaceutical composition is 21:1; and, wherein the amount of botulinum neurotoxin is about 0.10 mg/ml to about 0.15 mg/ml and the amount of anesthetic is about 0.5% to 1.0% w/v or 0.01 to 2% w/v.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Claims 1-4, 6, 7, 9, 13, 16 and 18-30 have been allowed and renumbered 1-22 respectively.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645